UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


DREAMWEAR, INC.,

                                    Plaintiff,                      OPINION AND ORDER

                     – against –                                        16 Civ. 8973 (ER)

B & P INTIMATES INC., JOHN DOES 1-10,

                                    Defendants.

                                                                                 October 15, 2019
Ramos, D.J.:

         Plaintiff Dreamwear, Inc. commenced this action on November 18, 2016. Doc. 1. On

November 21, 2016, the Court directed Plaintiff to refile their complaint due to several

deficiencies therein. Plaintiff properly refiled their complaint on November 21, 2016, and a

summons was issued on the same day. Doc. 6-7. Since then, there has been no activity in this

case and the Court has not received any further communication from Plaintiff. The time period

for service of the summons and amended complaint expired on March 18, 2017. To date, none

of the defendants has been served and Plaintiff has not requested an extension of time to serve.

         Accordingly, the above-caption action is dismissed without prejudice for failure to effect

service, Fed. R. Civ. P. 4(m). The Clerk of the Court is respectfully directed to close the case.

         SO ORDERED.

Dated:      October 15, 2019
            New York, New York



                                                              ____________________________
                                                              Edgardo Ramos, U.S.D.J.
